Citation Nr: 1218454	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-39 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1999.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied service connection for sleep apnea.  

When this issue was previously before the Board in April 2011, it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The development requested by the Board's April 2011 remand was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The Board's April 2011 remand specified that in April 2009 the Veteran submitted detailed witness statements in support of his claim.  Two lay witnesses stated that while serving on active duty with the Veteran they observed him have sleep problems at night and an inability to stay awake during the day.  A medical and sick call nurse stated that while she served on the USS TRIPOLI LPH-10, the Veteran came to see her "numerous times" seeking help for his sleeping disorders.  He complained that he was only able to sleep sporadically.  The nurse said that she and the Veteran tried several things to solve the problem but were unsuccessful.  

The Board's April 2011 remand also specified that while seeking VA outpatient treatment in June 2001, the Veteran reported problems falling asleep, waking up easily, and sleeping only 4 hours a night.  He reported doing this most of his life.  While seeking VA outpatient treatment in November 2002, the Veteran complained of chronic sleep interruption that had been going on for years.  He reported that his symptoms may have begun after Desert Storm, in which he was involved.  The impression was sleep disturbance of questionable etiology.

With respect to the foregoing evidence, the Board observes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

VA consequently conducted an examination of the Veteran in May 2011.  The examination report offers the opinion that it was less likely than not that sleep apnea was present within one year of discharge from active duty.  As part of the rationale, the VA examiner stated that the first mention of sleep problems in the Veteran's claims file was November 2002.  This rationale fails to consider or take into account the history reported by the Veteran, his two lay witnesses and the nurse, even though the body of the report acknowledges it.  Thus, the May 2011 negative VA medical opinion fails to take into account all relevant evidence of record.  

As a result, the Board finds that the May 2011 VA examination report is inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2011) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).




Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the examiner who conducted the May 2011 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder and the May 2011 VA examination report.  The examiner is requested to opine whether it is at least as likely as not (50 percent or more likelihood) that any current sleep apnea was caused or aggravated by the Veteran's active duty.  The examiner is requested to provide a rationale for any opinion expressed, that addresses the entire medical history, including the history reported by the Veteran, his two lay witnesses and the nurse.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


